UNITEDSTATESD  ISTR ICTCOURT
SOUTHERND  ISTRICT OFNEWYORK
-
--
 ---
   --
    --
     --
      --
       ---
         ---
           ---
             ---
               ---
                 ---
                   ---
                     --
                      ---
                        ---
                          ---
                            ---
                              --
                               --
                                --
                                 --
                                  --
                                   --
                                    --
                                     --X              2
                                                      /3/
                                                        202
                                                          0

BONN
   IELAT
       IMORE,
                          lain
                          P  ti
                              ff
                               ,            19-
                                              CV-
                                                09872(
                                                     LAK)
                                                        (SN
                                                          )

               -
               aga
                 ins
                   t-                            ORDER

.R.BARDINCORPORATED,e
C                   tal
                      .,
                          D
                          efendan
                                ts
                                 .
-
--
 --
  --
   --
    --
     --
      ---
        ---
          ---
            ---
              --
               ---
                 ---
                   ---
                     ---
                       ---
                         ---
                           --
                            --
                             --
                              --
                               --
                                --
                                 --
                                  --
                                   --
                                    --
                                     X

-
--
 --
  --
   --
    --
     --
      ---
        ---
          ---
            ---
              --
               ---
                 ---
                   ---
                     ---
                       ---
                         ---
                           --
                            --
                             --
                              --
                               --
                                --
                                 --
                                  --
                                   --
                                    --
                                     X

ICHAEL KAR,
M
                          la
                          P in
                             ti
                              ff
                               ,            19-
                                              CV-
                                                09876(
                                                     LAK)
                                                        (SN
                                                          )

               -
               aga
                 ins
                   t-

.R.BARDINCORPORATED,e
C                   tal
                      .,

                          ef
                          D endan
                                ts
                                 .

-
--
 --
  --
   --
    --
     --
      ---
        ---
          ---
            ---
              --
               ---
                 ---
                   ---
                     ---
                       ---
                         ---
                           --
                            --
                             --
                              --
                               --
                                --
                                 --
                                  --
                                   --
                                    --
                                     X

SARAH NETBURN
            ,Un
              itedS
                  tat
                    esM
                      agi
                        str
                          ateJudg
                                e:

     At
      elephon
            econ
               fer
                 enc
                   eiss
                      chedu
                          ledfo
                              rMond
                                  ay,F
                                     ebru
                                        ary10,2020
                                                 ,at3
                                                    :30p
                                                       .m.to

d
isc
  usst
     hep
       art
         ies
           ’pr
             opo
               sedc
                  asema
                      nag
                        eme
                          ntp
                            lan
                              ,ECFNo
                                   .19
                                     .Att
                                        hatt
                                           ime
                                             ,th
                                               epa
                                                 rti
                                                   esshou
                                                        ld

jo
 int
   lyc
     al
      lCh
        amb
          ers
            ,at(
               212
                 )805
                    -0286
                        ,wi
                          tha
                            llr
                              ele
                                van
                                  tind
                                     ividu
                                         alsonth
                                               elin
                                                  e fth
                                                   .I isd
                                                        atei
                                                           s

un
 ava
   ila
     blef
        ora
          nyp
            arty
               ,th
                 eymu
                    stc
                      ont
                        actCou
                             rt
                              roomDe
                                   putyR
                                       ach
                                         elS
                                           lush
                                              erimm
                                                  edi
                                                    ate
                                                      lya
                                                        t

(
212
  )805
     -0286
         .

SOORDERED
        .



DATED
    : F
      e b
        rua
          ry3,2020
      NewY o
           rk,NewY o
                   rk
